ON REHEARING
PER CURIAM.
Harrelson has filed a motion for rehearing, or in the alternative to transfer to the Supreme Court. In this motion he concedes the opinion correctly states that by stipulating the marihuana seized under the warrant could be received in evidence, he thereby waived all possible later objections to the court’s ruling on the motion to suppress.
*236However, Harrelson states for the first time in his motion for rehearing that his point on appeal was directed at the error of the court in overruling his motion for a new trial because he produced newly discovered evidence by way of the testimony of the informant which showed the affidavit of the officers to procure the warrant was false.
The opinion dealt with the only point raised by Harrelson in his brief and that was the warrant was issued on material inconsistencies and without probable cause. Those objections were waived by failure to object when the evidence seized was offered.
The argument that Harrelson is entitled to a new trial on the basis of newly discovered evidence is presented for the first time on the motion for rehearing. Matters presented for the first time on the motion for rehearing will not be considered, except for those which may be raised at any stage. 24A C.J.S. Criminal Law § 1830, p. 508 Rule 28.02.
The motion for rehearing or to transfer is overruled.